Per Curiam.
We have examined the record in this case, with the result that we have reached the same conclusion as the learned vice-chancellor, who advised the decree in which the respective rights and interest of the parties in the premises are ascertained and adjudged. Also, the bill filed for a partition and a decree of sale of the premises should be sustained.
The decree of the court of chancery is therefore affirmed.
For affirmance—-The Ci-iiee-Justice, Swayze, Tkenchard, Parker, Bergen, Black, Katzenbach, White, Gardner, Ackerson, Van Buskirk—11.
For reversal—None.